Filed 3/25/13 In re A.L. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re A.L., a Person Coming                                          H037874
Under the Juvenile Court Law.                                       (Santa Clara County
                                                                     Super. Ct. No. JV36795)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

A. L.,

         Defendant and Appellant.



         On December 21, 2011, the Santa Clara County District Attorney filed an
amended wardship petition under Welfare and Institutions Code section 602, subdivision
(a) alleging that A.L. committed attempted murder (Pen. Code, §§ 187, 664, victim Jane
Doe., count one),1 possessed a weapon on school grounds (§ 626.20, subd. (a), count
two),2 carried a dirk or dagger concealed on his person (§ 12020, subd. (a)(4), count
three), stalked Jane (§ 646.9, subd. (a), count four), resisted, delayed or obstructed a
police officer (§ 148, subd. (a)(1), count five), and attempted to kidnap Jane (§§ 207,
subd. (a), 644, count six). The petition contained allegations that as to the attempted
1
         We refer to the victim in this case as Jane Doe or Jane to protect her anonymity.
2
         All undesignated section references are to the Penal Code.
murder count, the stalking count and the attempted kidnapping count A.L. was armed
with a knife.
       Thereafter, following a contested jurisdiction hearing, the juvenile court sustained
the 602 petition finding four of the allegations to be true. Specifically, the court found
true the allegations of attempted murder while armed, possession of a knife on school
grounds, possession of a dirk or dagger, and evading a police officer. The court found
not true the stalking and attempted kidnapping allegations.
       Subsequently, on January 9, 2012, the court declared A.L a ward of court, and
ordered him removed from the custody of his parents. The court placed A.L. in the
custody of the California Department of Corrections and Rehabilitation Division of
Juvenile Facilities.3
       A.L. filed a timely notice of appeal.
       On appeal, A.L. challenges as insufficient the evidence to support the true finding
on the attempted murder charge.
                                    Standard of Review
       In reviewing the sufficiency of the evidence to support a juvenile adjudication, the
standard of review is the same as that applied in reviewing the sufficiency of the evidence
to support a criminal conviction. (In re Sylvester C. (2006) 137 Cal.App.4th 601, 605.)
In either case, "we review the whole record in the light most favorable to the judgment to
determine whether it discloses substantial evidence—that is, evidence that is reasonable,
credible and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt." (Ibid., fn. omitted; accord People v. Bolin
(1998) 18 Cal.4th 297, 331.) We do not reweigh evidence or resolve credibility issues,
which are "the exclusive province of the trier of fact." (People v. Young (2005) 34
Cal.4th 1149, 1181.) The testimony of a single witness is sufficient to support a

3
      The court advised A.L. that his maximum term of confinement was 11 years eight
months.

                                               2
conviction unless it narrates physically impossible or inherently improbable events.
(Ibid.) We draw all reasonable inferences in favor of the factfinder's conclusions,
whether based on direct or circumstantial evidence. (People v. Kraft (2000) 23 Cal.4th
978, 1053.) Nevertheless, a finding is not supported by substantial evidence if it is based
solely on unreasonable inferences, speculation, or conjecture. (In re H.B. (2008) 161
Cal.App.4th 115, 120.)
                Testimony Adduced at the Contested Jurisdiction Hearing
       Jane testified that in the fall of 2008 she sat next to A.L. in biology class. Jane
tried to be nice to A.L. and would say hello in class. Initially, A.L. was shy, but
eventually he began asking her advice about such things as school dances.
       Around March 2009, A.L. started sending Jane MySpace messages in which he
pressured her to meet him after school. Jane did not feel comfortable spending time with
A.L. and so she rejected his requests. Around the same time, A.L. asked to be in Jane's
group for a project, which required meeting after school.
       Towards the end of the school year, A.L. began following Jane around the school
campus trying to get her attention. On one particular day while they were walking to
class A.L. told Jane that he had something to tell her; he told her he had an erection. Jane
went home and told her mother. Jane thought that it was an odd thing to say and she
became concerned for her safety.
       At the beginning of the summer, A.L. did not try to contact Jane. However, in
July, A.L. sent Jane a MySpace message asking her if she wanted to go with him to the
Great America amusement park. Previously, Jane had been too afraid to delete A.L. as a
MySpace friend, but after receiving this new message she blocked and deleted his
MySpace profile. Soon thereafter, Jane started getting messages from a MySpace user by
the name of "Lina," who claimed to be A.L's cousin. Lina sent numerous messages to
Jane asking her why she wanted to hurt A.L.; the tone of the messages became
increasingly angry.

                                              3
       Eventually, Jane realized that Lina's profile was created and controlled by A.L.
Jane told "Lina" on MySpace that if she received another message she would contact the
authorities. Jane received a message directly from A.L.'s MySpace account on
August 27, 2009. The message told her to relax and that everything would be "okay."
This message caused Jane to be concerned for her safety. A.L. tried to add Jane as a
friend on Facebook, but Jane blocked his request.
       During May and June of 2009, Brian Thompson, Assistant Principal at A.L.'s
school, had spoken to A.L about his interactions with Jane. A.L. told him that he was
upset that Jane did not want to be his friend, but promised to stop sending messages to
Jane. However, in July, A.L. sent an email message to Mr. Thompson to let him know
that he still wanted to contact Jane. One week in early September, A.L. went to Mr.
Thompson's office and told him that he wanted to talk to Jane; Mr. Thompson told him
not to contact her.
       Later that same week, Jane went to Mr. Thompson's office with copies of
messages that A.L. had sent her. Mr. Thompson arranged a meeting with A.L. and his
father to discuss A.L.'s unwanted contact with Jane. A.L. signed a "behavior contract" in
which he agreed not to initiate contact with Jane in person or by any other means. A.L.
was warned that if he broke the contract, disciplinary action would occur. As a
disciplinary measure, A.L. was instructed to attend Saturday school for lying about his
contact with Jane over the summer.
       Adam Stickles, Assistant Dean of Discipline at A.L.'s school, testified that on
September 23, 2009, he met with A.L., Mr. Thompson, and Officer Grogin. A.L. was
asked about the messages Jane had been receiving, including those Jane had received
from Lina; A.L. admitted he had authored those messages. Mr. Stickles reminded A.L. of
the terms of his behavioral contract, but A.L. said that he had trouble following the
contract because he had not had "closure" in his previous contacts with Jane. A.L.
explained that in turning away his advances, Jane was "frustrating him."

                                             4
       According to Jane in early 2010, on her birthday, she received a message on
Facebook from someone named "Tanya." The message said something similar to " 'Be
careful with those who love you.' " Jane concluded the message came from A.L. because
it was consistent with the type of messages that A.L. had sent to her before.
       The day Jane received the message from "Tanya," Jane filed a formal complaint
about A.L.'s behavior. Jane told Mr. Thompson that A.L. was stalking her; he would
follow her to the classroom where she had her fifth period class and wait for her on a
bench near where she had her sixth period class. Jane said that she did not feel safe, was
"having anxiety" and was having trouble sleeping; she thought that A.L. was going to
harm her. As a result of the breach of his behavior contract and his refusal to leave Jane
alone, A.L. was transferred to another school.
       Subsequently, A.L. wrote angry posts on his Facebook page. In these posts he
said that he blamed Jane for getting him "kicked out" of his favorite school and for taking
away his friends, his happiness, his education, his motivation and for ruining his
reputation and life. In one post, A.L. wrote, " 'I didn't want to move on, but I tried. I
know what's wrong with me and it's because you lied. I suffered from it for a long time.
Very convinced to commit a crime. I'd like to leave now and just be free. I won't go
unless you leave with me.' "
       A.L. created a group posting on his Facebook page, which he entitled " 'When 230
people joined, [A.L.] will express his real feelings for her.' " A.L. wrote on the group
posting, " 'Would give anything to shed tears of joy while in your arms. We both want
the suffering to end. Let us end it.' "
       On February 11, 2010, shortly before 12:15 p.m., Susan Walker, the Principal at
Jane's school, received information that A.L. was on campus near "Mustang Lane," the
main thoroughfare onto the school campus. Ms. Walker found A.L. wearing aviator




                                              5
glasses, even though it was not a sunny day, and a leather jacket.4 Ms. Walker reminded
A.L. that he was no longer a student at the school, to which A.L. responded that he had
never agreed to attend another school.
       As A.L. would not move, Ms. Walker called for the police to escort A.L. to the
school office so that he could be taken home by his parents before Jane saw him. After
Ms. Walker called the police, A.L. agreed to go with her to the office. However, A.L.
began to head down Mustang Lane toward the front of the school campus. Officer Victor
Rodriguez and Officer Stevens arrived and attempted to escort A.L. to the campus
security office. A.L. refused to make eye contact with them and had a "blank stare."
Officer Rodriguez tried to pat search A.L. but A.L. "tried to take off running" northbound
on Mustang Lane toward Blossom Hill.
       Jane testified that as she approached her fifth period class she saw A.L. dressed in
a trench coat with police officers surrounding him. Jane became very concerned as she
knew something was going to happen. When she saw A.L., their eyes "lock[ed]" and
A.L. ran around the officers and toward her; she thought he was coming after her. A.L.
came within 20 or 30 feet of her. While attempting to run, A.L. dropped a school map
that bore markings that were near the classrooms by Mustang Lane and the girl's locker
room. According to Jane, as A.L started to run towards her, Ms. Walker told her to go to
the office.
       Officer Stevens grabbed A.L. as he started to run and a struggle ensued; Officer
Rodriguez saw A.L. attempt to reach under his trench coat for something with his right
arm, but was prevented from so doing by the officers. Although A.L. was trying to resist,
Officer Rodriguez grabbed A.L.'s arm and placed him in handcuffs. During a pat search
of A.L., Officer Rodriguez located something solid in the interior left hand side of A.L.'s
trench coat that aroused his suspicions. Accordingly, Officer Rodriguez went into the


4
       The leather jacket was described by the court as a "trench coat."

                                             6
interior left hand side of the trench coat and removed a green towel inside of which was a
12-inch serrated butcher-type knife; the blade was approximately seven and a half inches.
       The officers found what appeared to Officer Rodriguez to be a suicide note; the
note read " 'Dearest Cassandra, you've been such a wonderful friend to me. I would
never did [sic] what I did to [Jane]. Although you've been a great motivation to me, I
cannot love you the way I loved [Jane]. I still love you, of course, as a friend, as a
cousin, as a sister. You've been there for me. Supporting me. One of the nicest and
caring girls I've ever [m]et.' " The letter concluded, " 'By the time you actually read this
letter, I'm already dead, Cassandra. . . . Be careful with the people that you love. [Jane]
wasn't careful with me. But we'll be together now. Just her and I. In a happy place. I
promise I'll take care of her. And I'll do my best to protect you with whatever power I
earn.' "
       Officer Rodriguez found two more letters that were addressed to Jane. In one
note, A.L. told Jane that she had prevented his third suicide attempt, but then abandoned
him. He said that he "suffered the pain" she had inflicted on him by her "careless and
selfish actions" and "ignorance." A.L. wrote that he would "rather not have revenge," but
Jane had made "no efforts in finding a solution in restoring" their relationship. A.L. said
that he had "been suffering all this time" and if "this keeps going" he would not "be ready
for what's to come in the future." In a second note, again, A.L. blamed Jane for
abandoning him. He said that he was "not going to live with this." He blamed Jane for
ruining his life and told her that she "should have thought about" her "actions before
committing them." A.L concluded that he both loved and hated Jane, and " 'would face
any horror and overcome [his] darkest fears just to hear [her] voice before [he went] to
sleep.' "




                                              7
       A.L. was in handcuffs when the officers escorted him to the campus security
office. After Officer Rodriguez gave A.L. Miranda advisements,5 A.L. said he did not
want to say anything unless Ms. Walker was present. After Ms. Walker arrived, A.L.
told the officers that he came to the school that day to kill Jane; he had planned the killing
in his head numerous times. He said that he regretted not stabbing and killing Ms.
Walker when she first approached him and he was planning on killing the officers to get
to Jane. A.L. said he was not concerned about having to fight them. A.L. said that he
arrived on campus early so he could kill Jane "in front of everybody." After he killed
Jane he was going to kill himself. While giving his statement, A.L. expressed no remorse
and remained focused and coherent.
       Dr. Leonard Donk, a forensic psychologist, testified for the defense that A.L. had
an erotomanic type delusional disorder. A person with this type of disorder mistakenly
believes someone is in love with them. The delusion can become so powerful that the
afflicted person "cannot stop thinking about them." However, the afflicted person
becomes a "wounded narcissist," who cannot understand why the object of their affection
will not do things for them. According to Dr. Donk, A.L.'s delusion possibly overrode
his conscience and caused him to blame his problems on Jane. Dr. Donk diagnosed A.L.
as also having obsessive compulsive disorder.
       Dr. Donk concluded that A.L. had a linear plan; it was not a sophisticated plan, but
he had "clearly done some thinking." However, he did not plan anything other than a
series of steps and as soon as that series of steps was interrupted whatever the plan was, it
dissolved.
                                         Discussion
       As noted, A.L. challenges as insufficient the evidence to support the true finding
on the attempted murder conviction. Specifically, A.L. argues that a careful review of his


5
       Miranda v. Arizona (1966) 384 U.S. 436.

                                              8
written and oral statements together with all reasonable inferences that can be drawn
from the circumstances of the offense, establish that he did not have the required intent to
kill at the time of his arrest. Further, the evidence was insufficient to conclude that he
took a direct step toward killing Jane.
       Attempted murder requires the specific intent to kill and the commission of a
direct but ineffectual act toward accomplishing the intended killing. (People v. Superior
Court (Decker) (2007) 41 Cal.4th 1, 7 (Decker); § 21a.) "Preparation alone is not
enough, there must be some appreciable fragment of the crime committed, it must be in
such progress that it will be consummated unless interrupted by circumstances
independent of the will of the attempter, and the act must not be equivocal in nature."
(People v. Buffum (1953) 40 Cal.2d 709, 718, overruled on another ground by People v.
Morante (1999) 20 Cal.4th 403, 422.)
       To put it another way, " ' "To constitute murder, the guilty person need not intend
to take life; but to constitute an attempt to murder, he must so intend." [Citation.] "The
wrong-doer must specifically contemplate taking life; and though his act is such as, were
it successful, would be murder, if in truth he does not mean to kill, he does not become
guilty of an attempt to commit murder." [Citation.]' [Citations.]" (People v. Bland
(2002) 28 Cal.4th 313, 327-328.) "There is rarely direct evidence of a defendant's intent.
Such intent must usually be derived from all the circumstances of the attempt, including
the defendant's actions. [Citation.]" (People v. Chinchilla (1997) 52 Cal.App.4th 683,
690.) "One who intentionally attempts to kill another does not often declare his state of
mind either before, at, or after the moment he [acts]. Absent such direct evidence, the
intent obviously must be derived from all the circumstances of the attempt, including the
putative killer's actions and words. Whether a defendant possessed the requisite intent to
kill is, of course a question for the trier of fact. While reasonable minds may differ on the
resolution of that issue, our sole function is to determine if any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt. [Citations.]"

                                               9
(People v. Lashley (1991) 1 Cal.App.4th 938, 945-946 (Lashley).) "Our role is to
determine the legal sufficiency of the found facts and not to second guess the reasoning
or wisdom of the fact finder." (Id. at p. 946.) "[I]t has long been conclusively
established in this state, beyond the need for citation of authority, that a person to be
guilty of the crime of attempt to commit murder must harbor the specific intent to kill at
the time of the overt act by which the attempt is manifested." (People v. Santascoy
(1984) 153 Cal.App.3d 909, 913.)
       In finding the attempted murder charge to be true the court made the following
findings: "[T]here are relatively few disputed facts of any significance in this case. The
only one I think is really the timing and characteristics of what was either [A.L.]'s
intended flight from the police and/or his last gasp attempt to reach [Jane]. [¶] The only
real dispute is what was going on in the mind of [A.L.] on February 11th, 2010, and that
is always a difficult thing to determine, particularly beyond a reasonable doubt nearly two
years later. [¶] For what it's worth, we all agree, and I find [A.L.] was romantically
focused on [Jane] to the extent any layperson would call an obsession. [¶] There is no
evidence that [Jane] ever encouraged a relationship. Great deal of evidence that she did
everything possible to free herself from his unwanted attentions and obsessive behaviors.
And the evidence proves that [A.L.] was aware of and deeply hurt by his inability to
establish a relationship with [Jane]. [¶] He thereafter armed himself, wrote the notes that
were found on his person. I think the only reasonable interpretation of which suggests
some combination of suicide and homicide. And he trespassed on a crowded campus
when he was sure of exactly where the victim would be and was very close to that
location when detected. [¶] As a matter of law, I believe that the intent present in his
mind at that moment before the authorities intervened is the sole disputed issue in this
case. We agree that in order to find the defendant guilty of Count 1, at least, the People
must prove beyond a reasonable doubt that he had an intent to kill. [¶] Recapping, the
armed mentally troubled youth was trespassing and had come to a location within yards

                                              10
of where he knew the victim would be. He had notes indicating that he hated the victim
for not responding to him but he also did indicate that he loved her as well. And the
noted indicated -- a note indicating that he would be dead by the time the reader read the
note. And he had absolutely no reason to think that the victim would respond to him any
differently than she had in any other time. [¶] I think the only reasonable inference
supported by the facts and others is that [A.L.] specifically intended to kill the victim.
There's little evidence or no ambiguity in the Court's view, but even if there had been
ambiguity, that would have been eliminated by [A.L.]'s post-Miranda statements to the
police and school officials when he said unambiguously that his intent was to kill the
victim."
       A.L. argues that the uncontroverted testimony of both people who were present
when he made his statements was not that he arrived at the school intending to kill Jane,
but that he went to the school intending to win her back, and only if certain conditional
events failed to materialize would he kill her and then himself. A.L. points out that the
following testimony supports this claim.
       "[Prosecutor]: During the course of this conversation [the security office
interrogation], did he say that he had come to campus with the intent to kill [Jane]?
       "[School Principal]: Yes, that he was going to give her one more chance,
apparently. He had a plan that -- again, I don't remember exactly. But my understanding
was that he was going to have one of her friends drive them somewhere and give her one
last chance. If she didn't decide to like him, that he was going to kill her."
       Later when asked by the prosecutor if she remembered A.L. saying that he was
going to kill Jane with a knife, the principal replied "Yes." The prosecutor went on to ask
"And that was if she did not comply with anything that he asked to?" The principal
replied, "Right. If the friend didn't come and she wouldn't go."
       Similarly, Officer Rodriguez testified to what A.L. told him. Specifically, he
testified that A.L. told him "he came to [the school] to kill [Jane]." When asked by the

                                              11
prosecutor what the officer was told as to what A.L. was going to do on campus, the
officer replied, "He said he was going to find [Jane], take her hostage, have her read the
note, and if she didn't comply with the note, then he was going to kill her."
       A.L. argues that he had a linear, sequential plan. Based on the foregoing evidence
he asserts that "no inference can be made -- without resorting to conjecture and
guesswork -- as to what might have happened had [he] actually approached [Jane] and set
the various predicate steps into motion." He asserts that his statements, "both written and
verbal must be viewed through the lens of his mental illness, where grandiosity and false
reality are classic traits." He argues that his mental illness necessarily injects uncertainty
and ambiguity into all his statements. In addition, A.L. asserts that the juvenile court's
conclusion that his arrival on campus with a knife at the time and location where Jane
would emerge from class lent itself to only one reasonable interpretation -- namely, that
he intended a combination homicide and suicide was based on the assumption that Jane
would not respond to his pleas to come back to him because she had not done so in the
past. However, he argues that a finding of attempted murder cannot rest on what Jane
might or might not do, but on the court's determination of what he intended to do at the
time when he was apprehended. The only intent reasonably supported by the evidence,
A.L. argues, is his intent to persuade Jane to come back to him.
       Were A.L.'s statements to the officers after he was arrested as outlined ante the
only evidence of A.L's intent on the day in question, we might have agreed with A.L.
However, A.L. made other statement's both written and oral and did things from which a
reasonable trier of fact could conclude that A.L. went to the school with the intent to kill
Jane and that it was not conditional on Jane's reaction to his requests.
       Absent direct evidence of intent, obviously, we must derive A.L.'s intent from all
the circumstances of the attempt, including A.L.'s actions and words. (Lashley, supra, 1
Cal.App.4th at pp. 945-946.) Perhaps the most damning piece of evidence on this point
was A.L's action when Jane arrived on the scene. That is, he attempted to run toward her

                                              12
at the same time as he attempted to reach under his trench coat with his right hand, where
it was later discovered he had concealed a knife. A.L.'s letters to Cassandra and Jane
strongly implied that his plan was to kill Jane and then himself and that his actions were
not contingent on anything that Jane did or did not do. The court was free to reject, as it
necessarily did in finding the attempted kidnapping charge to be not true, A.L.'s self-
serving statements to the officers that he was going to give Jane one chance to go with
him and if she did not only then would he kill her.
       Furthermore, the notes that A.L. wrote and A.L.'s Facebook postings indicated that
A.L. blamed Jane for his unhappiness and ruining his life. Thus, the notes and A.L.'s
Facebook postings strongly suggested a motive for A.L. to kill Jane. Although evidence
of motive is not required to establish intent to kill, evidence of motive is often probative
on the issue. (People v. Smith (2005) 37 Cal.4th 733, 740 [where motive is shown, such
evidence will usually be probative of proof of intent to kill.].)
       While reasonable minds may differ on the resolution of the issue of A.L.'s intent
when he went to the school to see Jane, our sole function is to determine if any rational
trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. (Jackson v. Virginia (1979) 443 U.S. 307, 319; see also People v. Johnson (1980)
26 Cal.3d 557, 575-578.) We reiterate, "[d]ue process of law does not require a
reviewing court to reweigh evidence or redetermine witness credibility. In fact, it would
distort the process if this court, reading a 'cold' record, substituted its judgment for that of
the trier of fact who saw and heard the live witnesses. Our role is to determine the legal
sufficiency of the found facts and not to second guess the reasoning or wisdom of the fact
finder." (Lashley, supra, 1 Cal.App.4th at p. 946.)
       Here, the juvenile court, sitting as the trier of fact, had sufficient evidence before
the court from which it could find that A.L., having publicly expressed his animosity to
Jane in his Facebook postings and in his letters, had the specific intent to kill Jane when
he went to the school armed with a knife and suicide/homicide notes.

                                               13
       Finally, A.L. argues that the evidence was insufficient to conclude that he took a
direct step toward killing Jane.
       As noted, attempted murder requires the specific intent to kill and the commission
of a direct but ineffectual act toward accomplishing the intended killing. (§ 21a; People
v. Lee (2003) 31 Cal.4th 613, 623.)6 "For an attempt, the overt act must go beyond mere
preparation and show that the killer is putting his or her plan into action; it need not be
the last proximate or ultimate step toward commission of the crime or crimes [citation],
nor need it satisfy any element of the crime. [Citation.]" (Decker, supra, 41 Cal.4th at p.
8.) However, as our Supreme Court has explained, " '[b]etween preparation for the
attempt and the attempt itself, there is a wide difference. The preparation consists in
devising or arranging the means or measures necessary for the commission of the
offense; the attempt is the direct movement toward the commission after the preparations
are made.' [Citations.] ' "[I]t is sufficient if it is the first or some subsequent act directed
towards that end after the preparations are made." ' [Citation.]" (Ibid.) It has long been
recognized that " '[w]henever the design of a person to commit crime is clearly shown,
slight acts in furtherance of the design will constitute an attempt.' [Citations.]" (Ibid.)
       Viewing the entirety of A.L.'s conduct in light of his unequivocal intent, we find
sufficient evidence under the slight-acts rule for the juvenile court to have found true the
attempted murder charge. A.L. armed himself with a knife and a map of the school
grounds marked with classroom locations; he proceeded to the school at a time when he
thought Jane would be on campus. Had A.L.'s plan not been interrupted by Ms. Walker
we have no doubt given his animosity toward Jane, the fact he was armed with a knife
and suicide/homicide notes that he would have carried out his plan to kill Jane and then
himself so they could "be together . . . ." Even if we were to conclude that all of A.L.'s
conduct up until the time when he was stopped by Ms. Walker was mere preparation,

6
       A direct but ineffectual act is frequently referred to as an overt act in the case law.
(See, e.g., People v. Luna (2009) 170 Cal.App.4th 535, 540.)

                                               14
A.L.'s conduct when Jane arrived on the scene would alone satisfy the test for an overt
act.7
        A.L. argues that the evidence failed to establish an " 'appreciable fragment of the
crime' " of murder. He argues that he never approached Jane,8 never removed the knife,
never delivered the letters, nor did he make an overt threat.
        Our Supreme Court has explained the "reference [in People v. Buffum, supra, 40
Cal.2d 709, 718] to an 'appreciable fragment of the crime' is simply a restatement of the
requirement of an overt act directed towards immediate consummation; it does not
establish the novel requirement that an actual element of the offense be proved in every
case." (People v. Dillon (1983) 34 Cal.3d 441, 454 (Dillon).)
        The fact that A.L. was never within striking distance of Jane, did not actually
remove the knife, make an overt threat or deliver his letters is of no moment. As the
Dillon court observed long ago, "It is obviously impossible to be certain that a person
will not lose his resolve to commit the crime until he completes the last act necessary for
its accomplishment. But the law of attempts would be largely without function if it could
not be invoked until the trigger was pulled, the blow struck, or the money seized. If it is
not clear from a suspect's acts what he intends to do, an observer cannot reasonably
conclude that a crime will be committed; but when the acts are such that any rational
person would believe a crime is about to be consummated absent an intervening force,




7
        We reject A.L.'s argument raised in his reply brief that because the court found the
resisting arrest allegation to be true, the court must necessarily have rejected Jane's
testimony that A.L. ran toward her. A.L.'s act of starting to run toward Jane and then his
act of resisting the officers as he so did does not as A.L. asserts conclusively show that
the court concluded that when he darted he was fleeing from the police, not charging
toward Jane; he could have been doing both. As he started to run toward Jane he was
resisting or delaying the officers taking him to the school office.
8
        A.L. misconstrues the evidence on this point. Jane testified that when she arrived
on the scene, A.L. ran around the officers and toward her.

                                             15
the attempt is underway, and a last-minute change of heart by the perpetrator should not
be permitted to exonerate him." (Dillon, supra, 34 Cal.3d at p. 455.)
       " 'One of the purposes of the criminal law is to protect society from those who
intend to injure it. When it is established that the defendant intended to commit a specific
crime and that in carrying out this intention he committed an act that caused harm or
sufficient danger of harm, it is immaterial that for some collateral reason he could not
complete the intended crime.' [Citation.]" (Dillon, supra, at p. 453, italics added.)
       Accordingly, given the evidence as outlined ante, we reject A.L.'s contention that
there was insufficient evidence that he took a direct step towards killing Jane.
                                        Disposition
       The juvenile court's jurisdiction and disposition orders are affirmed.




                                          ________________________________
                                          ELIA, J.


WE CONCUR:


____________________________
RUSHING, P. J.


____________________________
PREMO, J.




                                             16